Title: From James Madison to William Short, 3 December 1809
From: Madison, James
To: Short, William


Dear Sir
Washington Decr. 3. 1809
I duly recd. your favor of Sepr. 15. to which was annexed the copy of Count Romanzoff’s letter to you. The latter has been communicated to Mr. Jefferson, and will be placed in the Archives of our Foreign Dept. It is a very pleasing proof of the good will of the Emperor of Russia towards this Country, as well as of the just sentiments he entertains of Mr. Jefferson, and you did very right, in cherishing both by yielding to the request on the subject of the letter of Credence.
The several letters written before & after your sailing from the U. S were all recd. If you did not hear from me in consequence of them by Mr. Coles, it was because I could in that manner best decline a subject on which I did not wish to repeat communications which Mr. Jefferson told me he should particularly make to you, and which I was sure you would understand as expressing my feelings not less than his own.
I send this with public dispatches from the Dept of State for Genl. Armstrong; and I add to it two Gazettes containing the communications just made to Congs. There appears to be a great disappointment among some, produced by the conduct of G. B. & her Minister, and among all, as far as yet appears, no little indignation agst. both.
I thank you for your friendly wishes, and pray you to be assured of mine for your success in whatever may concern your happiness; and of my great esteem & sincere regard.
James Madison
 